Exhibit 95 MINE SAFETY DISCLOSURE For the three months ended June30, 2016, the Company has the following mine safety information to report in accordance with Section1503(a)of the Dodd-Frank Wall Street Reform and Consumer Protection Act, in connection with the Eufaula, Alabama processing facility, the McIntyre, Georgia processing facility, the Toomsboro, Georgia processing facility, the Marshfield, Wisconsin processing facility, and the Millen, Georgia processing facility. Mineor Operating Name/MSHA Identification Number Section 104S&S Citations (#) Section 104(b) Orders (#) Section 104(d) Citations and Orders (#) Section 110(b)(2) Violations (#) Section 107(a) Orders (#) TotalDollar Valueof
